COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
  WILLIAM D. ABRAHAM,                                          No. 08-22-00079-CV
                                                 §
                       Appellant,                                 Appeal from the
                                                 §
  v.                                                            243rd District Court
                                                 §
  RON ACTON, DEBBIE ACTON, AARK                              of El Paso County, Texas
  INVESTMENTS LP, FEDERICO                       §
  FERNANDEZ AND CAROL                                          (TC# 2016DCV2081)
  FERNANDEZ,                                     §

                         Appellee.               §


                                         O R D E R

              The Court GRANTS the Appellant’s fourth motion for extension of time within

which to file the brief until December 9, 2022. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Stephen G. Peters, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before December 9, 2022.

       IT IS SO ORDERED this 7th day of November, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 1